Citation Nr: 1402635	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, including as due to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran and R. E.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for prostate cancer and a skin disorder.

In December 2012, and again in June 2013, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), for additional action.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board finds that the issue of service connection for prostate cancer is ready for review.  The Board will proceed with review of that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has identified a need for the development of additional evidence regarding the issue of service connection for a skin disorder.  Therefore, the issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the AMC.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his file on the Virtual VA electronic file system.


FINDINGS OF FACT

1.  The Veteran went ashore in Vietnam during his Naval service; he presumably was exposed to an herbicide agent.

2.  The Veteran has prostate cancer.



CONCLUSION OF LAW

The Veteran's prostate cancer is presumed to have developed as a result of his herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he developed prostate cancer as a result of exposure to herbicides during service near and in Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under certain circumstances, service connection for specific diseases, including prostate cancer, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for prostate cancer will be presumed if that disease becomes manifest to a degree of 10 percent disabling at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  There is no presumption for exposure to herbicides for a veteran who served aboard ship off the shores of the Republic of Vietnam.  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Thus, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas, supra; see also VAOPGCPREC 27-97.  

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran reports that he served on the USS Constellation in the waters off of Vietnam.  His service personnel records show that he served on the Constellation during the Vietnam War.  The Veteran states that on four or five occasions he travelled by helicopter from the Constellation to an air base in Vietnam and collected mail for the ship.  He thus reports that he set foot on land in Vietnam on those occasions.

The Veteran reports that he set foot on land in Vietnam in the course of his duties aboard the Constellation.  His account of travelling to land by helicopter to retrieve mail is plausible and credible.  The Board accepts his account and finds that he went on land in Vietnam.  In accordance with §38 C.F.R. § 3.307(a)(6)(iii), the Board presumes that while the Veteran was on land in Vietnam he was exposed to an herbicide agent.

In an August 2008 letter, a physician at the Emory University School of Medicine wrote that a pathology report revealed that the Veteran had prostate cancer.  As the Veteran was exposed to an herbicide agent in service, and he has prostate cancer, the Board presumes that his prostate cancer is service connected.

With respect to the claim for service connection for prostate cancer, the Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


ORDER

Entitlement to service connection for prostate cancer is granted.


REMAND

The Board is remanding the Veteran's claim for service connection for a skin disorder for the development of additional evidence.  The Veteran's service treatment records show sick call visits for skin issues, including pubic area itching in March 1974, a rash in the bilateral groin areas in February 1976, and infectious itching of the feet in June 1976.  In his current claim, he reports a ten to fifteen year history of a skin disorder manifested by discoloration and some itching of the skin of his back, chest, and arms.  In VA medical treatment in October 2008, a clinician indicated that the Veteran had the skin disorder tinea versicolor.  The Veteran had skin disorders during service, and he has a current skin disorder.  He has not had a VA examination to determine the likelihood of a relationship between skin disorders in service and the current disorder.  The Veteran should receive a VA skin examination to address that question.

As noted above, the Board accepts the Veteran's report that he set foot on land in Vietnam in the course of his duties aboard an aircraft carrier in the waters off of Vietnam.  The Board therefore presumes that he was exposed to an herbicide agent during his service.  For certain skin disorders, including chloracne or other acneform disease consistent with chloracne, and porphyria cutanea tarda, service connection is presumed in a veteran exposed to an herbicide agent if the disease became manifest to a degree of 10 percent disabling within a year after the last date on which the Veteran was exposed to an herbicide agent after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The examination on remand should include clarification of the diagnosis of each current skin disorder, with a specific finding as to whether the Veteran has chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda. 

The Veteran testified that he had received private medical treatment for his skin condition through Kaiser Permanente, and an attempt should be made to get these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a release authorizing VA to request his medical records from Kaiser Permanente.  Then, request the records and document any negative responses.

2.  After obtaining as much of the above evidence as is available, then schedule the Veteran for a VA medical examination to address the nature and likely etiology of current skin disorders.  Provide the examiner with the Veteran's claims file, including records in Virtual VA, for review.  Ask the examiner to consider the Veteran's skin symptoms and disorders noted during service.  Ask the examiner to provide a diagnosis for each current skin disorder the Veteran has.  Ask the examiner to make a specific finding as to whether or not the Veteran has chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda.  Ask the examiner to provide an opinion, with respect to each current skin disorder, as to whether it is at least as likely as not (a 50 percent or greater chance) that the current disorder is a continuation of, or otherwise causally related to, skin disorders that manifested in service.  Ask the examiner to explain the conclusions reached.

3.  Thereafter, review the expanded record and reconsider the remanded claim.  If the remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


